[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] PENDENTE LITE ORDER
The defendant's claim the plaintiff's net weekly wages were substantially greater than shown on her financial affidavit was unsupported by any evidence.
The defendant's net weekly wage of $643.86 is 2.132 times greater than the plaintiff's net weekly wage of $302.00 and his contribution toward household expenses shall reflect that disparity.
The monthly household expenses are determined to be: CT Page 14387
Mortgage           $1,242.70 Fuel                  108.00 Electric               97.00 Water                  22.00 Telephone              97.00 Trash collection       64.00 Cable television       22.00 Food                  323.00 Home insurance         43.00 Children's expenses   151.00
TOTAL              $2,169.70
The defendant is ordered to pay pendente lite household support of $1,476.95 monthly — or $343.48 weekly.
Each shall continue to pay his/her vehicle loans, taxes, insurance, and other costs incident to ownership of the same.
SHEEDY, J.